Citation Nr: 0732579	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for low 
back strain from December 1, 2003, to December 12, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 1999 
and October 1999 to February 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  Jurisdiction over the case was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina. 

The veteran presented testimony at a hearing before a rating 
specialist at the RO in May 2003.  A transcript of the 
hearing is associated with the claims files.  In November 
2005, the veteran withdrew his request for another RO 
hearing.

The Board observes that the veteran was furnished a statement 
of the case in May 2006, on the issues of entitlement to 
service connection for left great toe injury and flat feet 
and service connection for bilateral ankle disorder as 
secondary to left great toe injury and flat feet.  In the 
cover letter sent with the statement of the case, the veteran 
was advised that in order to perfect his appeal to the Board, 
he must timely file a substantive appeal.  As these issues 
were not thereafter addressed in any correspondence from the 
veteran or his representative, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to any of these issues.  

In August 2006, the veteran filed additional claims.  They 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a March 2001 rating decision, the veteran was granted 
service connection and a 40 percent disability rating for mid 
and low back strain, effective from June 22, 1999.

2.  By a rating decision dated in September 2003, the 
disability of the mid back was separated from the disability 
of the low back and the evaluation for the lumbar spine 
strain was reduced to 10 percent, and a separate 
noncompensable evaluation was assigned to the thoracic spine 
strain, both effective December 1, 2003.

3.  In a January 2007 rating decision, the RO granted an 
increased rating of 40 percent for the veteran's lumbar spine 
strain, effective from December 13, 2006.

4.  The evidence of record at the time of the September 2003 
rating decision did not demonstrate that the limitation of 
motion of the veteran's lumbar strain no longer more nearly 
approximated severe than moderate.


CONCLUSION OF LAW

The September 2003 rating reduction from 40 percent to 10 
percent was not in accordance with the law, and the veteran 
is entitled to restoration of a 40 percent disability rating 
for low back strain for the period from December 1, 2003, to 
December 12, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 
3.344 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
restoration of a 40 percent disability rating for the 
service-connected back disability.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006) or 38 C.F.R. § 3.159 (2007).  In addition, the Board 
observes that the veteran was provided with the requisite 
notice with respect to the effective-date element of his 
claim in a March 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis- Propriety of Reduction

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating. 38 
C.F.R. § 3.344 (2007).

In the instant case, a 40 percent rating for the back 
disability was in effect from June 22, 1999, to November 30, 
2003.  Since that period is less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply.  38 C.F.R. 
§ 3.344(c) (2007).

The Board notes that the criteria for rating disabilities of 
the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  

The revised criteria that became effective on September 26, 
2003, were not for consideration by the RO at the time of the 
rating decision earlier in September 2003 reducing the rating 
to 40 percent.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In a March 2001 rating decision, the RO granted service 
connection for mid and low back strain and assigned a 40 
percent disability rating effective from June 22, 1999, the 
day following the veteran's discharge from his first period 
of service.  The 40 percent evaluation was based on severe 
limitation of motion of the lumbar spine demonstrated on a VA 
examination conducted in October 2000.  

Additional evidence includes an October 2000 Elmendorf record 
that notes that the veteran's back was tender to very light 
touch.  The examiner noted an impression of lumbar back 
pains.  Records dated in November 2000 and December 2000 note 
that a magnetic resonance image (MRI) of the lumbar spine 
revealed degenerative facet joints without evidence of a 
herniated nucleus pulposus.  An April 2001 Elmendorf 
radiologic examination report notes that a physical 
examination showed neurologic concerns with decreased sharp 
sensation of the left lower leg, decreased muscle strength, 
difficulty with heel/toe walking, pain on straight leg raise, 
and decreased vibratory sensation.  The veteran underwent an 
MRI.  The examiner noted an impression of normal lumbar spine 
for the veteran's age.  The examiner commented that he could 
not explain the veteran's neurologic symptoms at this time.   

The veteran underwent a VA examination in February 2002.  The 
examiner reported that X-rays obtained in September 2001 were 
normal.  The physical examination revealed 65 degrees of 
anterior flexion and 10 degrees of posterior extension, with 
full rotation and lateral flexion, but accompanied by pain on 
all range of motion stresses.  On neurological examination, 
deep tendon reflexes were 2+ and equal at the knees and 
ankles.  Straight leg raising was negative to 90 degrees 
bilaterally.  Gait, stance, balance, sensory, and posture 
were all normal.  The examiner noted a final diagnosis of 
chronic lumbar strain with decreased and painful motion.  

VA treatment records dated from May 2001 to February 2002 
show that the veteran was followed for low back pain.

In a July 2002 rating decision, the RO proposed to reduce the 
evaluation for the veteran's mid and low back strain to 10 
percent; the veteran was informed of the proposal by a letter 
dated in July 2002, and afforded a period of 60 days in which 
to submit additional evidence.  

Additional evidence associated with the claims file includes 
records from Providence Alaska Medical Center.  A July 2001 
record shows that the veteran complained of instability in 
his left leg, and he complained of shooting pain into his 
groin and anterior thigh.  The physical examination showed 
that on range of flexion motion, the veteran was able to 
place his hands to his knees, but this was accompanied by 
pain.  The examiner described that the veteran had a slight 
decrease in motion on extension, which elicited worse low 
back pain.  On side bend to the right and left, the veteran 
had minimal decrease in range of motion and slight pain.  On 
rotation to the right and left his "right" leg gave out and 
his knee buckled.  The examiner noted that the veteran's left 
lower extremity weakness and numbness were probably secondary 
to lumbar dysfunction.   

VA treatment records dated through to July 2003 show that the 
veteran was followed for low back pain.  Also, in a July 2002 
letter, Dr. J.M.J. indicated that a physical examination 
revealed that the veteran's movement was impaired in all 
planes by 20 percent.  Extension was limited by approximately 
60 degrees.  Extension and rotary movement reproduced his 
back and left buttock pain.  Straight leg raising was 
negative.  The veteran had mild hypesthesia in the left L5 
root distribution; otherwise, there was normal sensation in 
both lower extremities.  Strength was normal and symmetrical 
in all major muscle groups of both lower extremities.  He had 
normal reflexes.  Dr. J.M.J. noted that an electromyography 
of the left lower extremity and related paraspinal 
musculature was within normal limits.  The nerve conduction 
velocities were also normal.  Dr. J.M.J. provided an 
impression of low back pain without evidence of 
radiculopathy.  Dr. J.M.J. commented that the veteran's 
symptoms were probably a consequence of a facet syndrome.   

At the May 2003 RO hearing, the veteran presented testimony 
on his back problems.  He maintained that he had trouble 
picking up his two young children.  

The veteran underwent a VA examination in July 2003.  The 
physical examination revealed that the veteran ambulated 
well, and he exhibited no distress with maneuvers.  The 
veteran had a painful response to very light touch to the 
skin of the thoracic area and no muscle palpation.  Flexion 
was to 20 degrees.  Extension was to 0 degrees.  Flexion to 
the left and right was to 30 degrees.  Rotation to the left 
and right was to "60 degrees."  The examiner noted that the 
veteran exhibited very little effort for the maneuvers 
because he did not want to cause himself pain.  The examiner 
concluded that the veteran had decreased range of motion with 
very little effort displayed, and apparent exaggeration of 
painful symptoms to very light touch.  The examiner added 
that X-rays of the thoracic spine were normal.   

By a rating decision dated in September 2003, the disability 
of the mid back was separated from the disability of the low 
back, and the evaluation for the lumbar spine strain was 
reduced to 10 percent, and a separate noncompensable 
evaluation was assigned to the thoracic spine strain, both 
effective December 1, 2003.

Thereafter, VA treatment records dated through September 2006 
show that the veteran continued to be followed for low back 
pain. 

The veteran underwent a general VA examination in July 2006.  
All motor testing was normal.  No weakness or muscle 
atrophy/wasting was appreciated on examination.  The examiner 
noted that the veteran's left lower extremity symptoms were 
not caused by his thoracic or lumbar strain.  The examiner 
maintained that the veteran's left lower extremity exam was 
not consistent with a peripheral neuropathy.  Also, his 
sensory loss involved his entire leg, and thus, did not 
coincide with the course of a dermatome or peripheral nerve.  

The veteran underwent another VA examination in December 
2006.  The examiner reviewed the claims files.  The veteran 
had forward flexion of the dorsolumbar spine to 30 degrees.  
Backward extension was to 10 degrees.  Lateral flexion was to 
10 degrees, bilaterally.  Rotation was to 20 degrees, 
bilaterally.  He had pain with all of these movements and 
stopped when the pain started.  The neurological exam was 
normal.  The examiner diagnosed thoracic and lumbosacral 
strain.   

In a rating decision dated in January 2007, the RO granted an 
increased rating of 40 percent for the veteran's lumbar spine 
strain, effective from December 13, 2006, based on the 
December 2006 VA examination results.

As discussed above, a veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred. 38 U.S.C.A. §1155; 38 C.F.R. § 3.344.  
After reviewing the record, the Board finds that the evidence 
of record at the time of the September 2003 rating decision 
did not establish that the veteran's service-connected back 
disability had improved to the extent that it was no longer 
40 percent disabling.

When the RO originally granted service connection and a 40 
percent rating for the veteran's back disability, the 
evaluation was primarily based on an October 2000 VA 
examination report, which showed that the veteran 
demonstrated severe limitation of motion of the lumbar spine.  
The September 2003 rating decision reducing the rating 
assigned the back disability to 10 percent was based on the 
report of a VA examination in February 2002.  The Board 
observes that the February 2002 VA examination report 
indicates that the veteran had pain on all range of motion 
stresses.  In addition, the examiner diagnosed chronic lumbar 
strain with decreased and painful motion.  Therefore, the 
Board does not agree that the report of this examination 
shows that the limitation of motion of the veteran's lumbar 
spine did not more nearly approximated severe than moderate.  

The Board also notes that the RO found the July 2003 VA 
examination report inadequate for rating purposes because the 
demonstrated severe loss of lumbar spine motion was not 
accurate due to the veteran exaggerating.  The Board observes 
that the July 2003 VA examination did not include a review of 
the veteran's claims files.  See Tucker v. Derwinski, 2 Vet. 
App. 201, 203 (1992) (reversing VA's reduction of an 
appellant's schedular rating based on an examination report 
that did not include a review of the claims file by the 
examiner).  Accordingly, the Board agrees with the RO that 
the report of the July 2003 VA examination is not adequate 
for rating purposes.  In fact, the Board concludes that none 
of the evidence before the RO at the time of the September 
2003 rating decision established that the veteran's low back 
disability had improved to the extent that his limitation of 
motion no longer more nearly approximated severe than 
moderate.  Consequently, restoration of the 40 percent rating 
for low back strain is warranted for the period from December 
1, 2003, to December 12, 2006.
 



ORDER

Restoration of the 40 percent rating for low back strain is 
granted, for the period from December 1, 2003, to December 
12, 2006.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


